Dismissed; Opinion Filed September 8, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00402-CV

CONCEPT FACILITY SERVICES, LLC D/B/A 1-800 PLUMBER, Appellant
                            V.
           DAVILAS EXCAVATIONS, INC., Appellee

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-05246

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Schenck
      The filing fee, docketing statement, and clerk’s record in this case are past

due. By postcard dated March 27, 2020, we notified appellant the $205 filing fee

was due. We directed appellant to remit the filing fee within ten days and expressly

cautioned appellant that failure to do so would result in dismissal of the appeal. Also

by postcard dated March 27, 2020, we informed appellant the docketing statement

in this case was due. We cautioned appellant that failure to file the docketing

statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated June 4, 2020, we informed appellant the clerk’s record had
not been filed because appellant had not paid for the clerk’s record. We directed

appellant to provide, within ten days, (1) verification of payment or arrangements to

pay for the clerk’s record, or (2) written documentation that appellant had been found

entitled to proceed without payment of costs. We cautioned appellant that failure to

do so would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),

(c).




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE

200402F.P05




                                         –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CONCEPT FACILITY SERVICES,                   On Appeal from the 116th Judicial
LLC D/B/A 1-800 PLUMBER,                     District Court, Dallas County, Texas
Appellant                                    Trial Court Cause No. DC-19-05246.
                                             Opinion delivered by Justice
No. 05-20-00402-CV          V.               Schenck. Justices Osborne and
                                             Partida-Kipness participating.
DAVILAS EXCAVATIONS, INC.,
Appellee

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

       It is ORDERED that appellee DAVILAS EXCAVATIONS, INC. recover
its costs of this appeal from appellant CONCEPT FACILITY SERVICES, LLC
D/B/A 1-800 PLUMBER.


Judgment entered this 8th day of September, 2020.




                                       –3–